DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims) and Species C (represented by Fig. 5, displacement contact switch) in the reply filed on October 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al. (US 2006/0142657; “Quaid”).
Claim 1,Quaid discloses a registration method for a bone (Fig. 13), comprising: obtaining a mark point information through an operation performed by a distal end of a trackable element on a surface of the bone (paragraph [0143]); obtaining an image data of the bone through scanning the surface of the bone by a scanning device of the trackable element (paragraph [0148]); performing a virtual reconstruction of the surface of the bone according to the obtained mark point information and the image data of the bone (paragraphs [0207]-[0209]).
Claim 2, Quaid discloses the registration method according to claim 1, wherein the mark point information is obtained based on a surface profile data and a thickness data of a cartilage (paragraph [0209]); or the mark point information is obtained based on a surface profile data of the bone (paragraph [0143]); wherein the surface profile data of the cartilage is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the cartilage (paragraph [0209]); wherein the surface profile data of the bone is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the bone (paragraph [0143]); wherein the thickness data of the cartilage is obtained by: obtaining an information of a first position of the distal end of the trackable element when the switch of the trackable element meets a first setting condition and the distal end of the trackable element is at a selected point on the surface of the cartilage (paragraph [0209]); obtaining an information of a second position of the distal end of the trackable element when the distal end of the trackable element performs a puncture operation at the selected point and when the switch meets a second setting condition; obtaining the thickness data of the cartilage based on a position variation between the first position and the second position (paragraphs [0154] and [0209]).
Claim 3, Quaid discloses the registration method according to claim 1, wherein the mark point information is obtained based on a surface profile data and a thickness data of a cartilage (paragraph [0209]); wherein the surface profile data of the cartilage is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the cartilage (paragraph [0209]); wherein the trackable element comprises a displacement contact switch with a damper, and the damper has a stiffness configured to allow a stroke of the damper to match a puncture resistance in a puncture operation performed by the distal end of the trackable element on the cartilage (paragraph [0154]); wherein the thickness data of the cartilage is obtained by: obtaining a position information of the distal end of the trackable element when the distal end of the trackable element performs the puncture operation at a selected point and reaches a preset stroke of the damper (paragraphs [0154] and [0209]); obtaining the thickness data of the cartilage based on the stiffness of the damper and the position information (paragraphs [0154] and [0209]).
Claim 5, Quaid discloses the registration method according to claim 1, wherein the trackable element comprises a switch (paragraph [0209]); wherein the mark point information is obtained when the switch meets a setting condition corresponding to the operation (paragraphs [0154] and [0209]); wherein a step of performing a virtual reconstruction of the surface of the bone comprises: registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone (paragraph [0143]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al. (US 2006/0142657; “Quaid”).
Claim 4, Quaid discloses the registration method according to claim 2, wherein the mark point information is obtained based on the surface profile data of the cartilage and the thickness data of the cartilage (paragraph [0209]); 
However, Quaid does not disclose wherein the thickness data of the cartilage comprises an average of a plurality of data obtained from puncture operations performed by the distal end of the trackable element on a plurality of selected points.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the function of multiple punctures at different points on the cartilage and averaging the depth, since it is well-known technique when measuring something to take multiple measurements and then averaging the measurement helps to reduce the mechanical errors of the measurement. 
Claim 6, Quaid discloses he registration method according to claim 5, wherein registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone comprises: transferring the mark point set P.sub.i to a coordinate system (paragraph [0104]) in which the surface point set Q; is located:
 While Quaid mentions using a coordinate transfer function (paragraphs [0104] and [0169]-[0177], it does not appear to be the exact same transfer function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to uses the transfer functions required by claim 6, since this is standard well-known transfer function. There are only a limited number of ways to perform a coordinate system transfer and Quaid mentions using a transfer function they just don’t list all the possibilities so choosing which type of transfer function requires nothing more the routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775